[jpmgranitepointamendment001.jpg]
Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT
AND AMENDMENT NO. 2 TO AMENDED AND RESTATED GUARANTEE AGREEMENT AMENDMENT NO. 5
TO MASTER REPURCHASE AGREEMENT AND AMENDMENT NO. 2 TO AMENDED AND RESTATED
GUARANTEE AGREEMENT, dated as of July 2, 2020 (this “Amendment”), by and between
GP COMMERCIAL JPM LLC f/k/a TH Commercial JPM LLC (“Seller”), GRANITE POINT
MORTGAGE TRUST INC. (“Guarantor”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below). RECITALS WHEREAS, Seller and Buyer are parties to
that certain Uncommitted Master Repurchase Agreement, dated as of December 3,
2015, as amended by Amendment No. 1 to Master Repurchase Agreement, dated as of
June 28, 2017, by Amendment No. 2 to Master Repurchase Agreement, dated as of
June 28, 2019, by Amendment No. 3 to Master Repurchase Agreement, dated as of
August 23, 2019, and by Amendment No. 4 to Master Repurchase Agreement, dated as
of December 13, 2019 (the “Existing Repurchase Agreement”; as amended hereby and
as further amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Repurchase Agreement”); WHEREAS, in connection
therewith, Seller and Buyer entered into that certain Fee and Pricing Letter,
also dated as of December 3, 2015, as amended by that certain Amendment No. 1 to
Fee and Pricing Letter, dated as of June 28, 2017, as further amended by that
certain Amendment No. 2 to Fee and Pricing Letter, dated as of June 28, 2019
(the “Existing Fee Letter”), and as further amended by Amendment No. 3 to Fee
and Pricing Letter, dated as of the date hereof (the “Fee Letter Amendment”)
(the Existing Fee Letter, as so amended and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Fee
Letter”); WHEREAS, Guarantor has entered into the Amended and Restated Guarantee
Agreement, dated as of June 28, 2017, as amended by Amendment No. 1 to Amended
and Restated Guarantee Agreement, dated as of December 17, 2019, and by
Amendment No. 2 to Amended and Restated Guarantee Agreement, dated as of the
date hereof (the “Guarantee Agreement”); and WHEREAS, Seller and Buyer have
agreed, subject to the terms and conditions hereof, that the Repurchase
Agreement and Guarantee Agreement shall be amended as set forth in this
Amendment. NOW THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:



--------------------------------------------------------------------------------



 
[jpmgranitepointamendment002.jpg]
SECTION 1. Amendments to Repurchase Agreement. (a) The definition of “Maximum
Facility Amount”, as set forth in Article 2 of the Repurchase Agreement, is
hereby amended and restated in its entirety to read as follows: ““Maximum
Facility Amount” shall mean the sum of (a) $450,000,00, and (b) during the Fifth
Amendment Upsize Period only, $54,105,950.21.” (b) The following new defined
terms shall be added to Article 2 of the Repurchase Agreement in correct
alphabetical order to read as follows: ““Extended Fifth Amendment Upsize Period
Termination Date” shall mean December 30, 2020. “Fifth Amendment Additional
Advance Amount” shall mean the aggregate amount set forth in clause (b) of the
definition of Maximum Facility Amount, to be allocated as an increase in the
Purchase Price of the those Purchased Assets in respect of which the Purchase
Price was increased pursuant to Article 3(o) on the Fifth Amendment Effective
Date as set forth in the Confirmations related thereto. “Fifth Amendment
Effective Date” shall mean July 2, 2020. “Fifth Amendment Exit Fee” shall have
the meaning set forth in the Fee Letter. “Fifth Amendment Purchased Assets”
shall have the meaning set forth in Article 3(o). “Fifth Amendment Structuring
Fee” shall have the meaning set forth in the Fee Letter. “Fifth Amendment Upsize
Period” shall mean the period commencing on the Fifth Amendment Effective Date
and ending on the Initial Fifth Amendment Upsize Period Termination Date, unless
such date is extended pursuant to the last paragraph of Article 3(o), in which
case the Fifth Amendment Upsize Period shall end on the Extended Fifth Amendment
Upsize Period Termination Date. “Fifth Amendment Upsize Period Extension Fee”
shall have the meaning set forth in the Fee Letter. “Initial Fifth Amendment
Upsize Period Termination Date” shall mean November 2, 2020.” (c) Article 3(o)
of the Repurchase Agreement shall be amended and restated in its entirety to
read as follows: “(o) On the Fifth Amendment Effective Date, Seller shall pay to
Buyer the Fifth Amendment Structuring Fee. On the Fifth Amendment Effective
Date, Buyer shall advance to Seller the Fifth Amendment Additional Advance
Amount, -2-



--------------------------------------------------------------------------------



 
[jpmgranitepointamendment003.jpg]
which amount shall be added to the Purchase Price of specified Purchased Assets
as set forth in the amended Confirmations dated as of the Fifth Amendment
Effective Date with respect to such specified Purchased Assets (such Purchased
Assets, the “Fifth Amendment Purchased Assets”). The amended Confirmation for
each Fifth Amendment Purchased Asset shall specify the amount of the Fifth
Amendment Additional Advance Amount allocated to such Fifth Amendment Purchased
Asset on the Fifth Amendment Effective Date, which amount shall be reflected
therein as an increase in the Purchase Price thereof. Seller may repay to Buyer,
on any Business Day, all or part of the Fifth Amendment Additional Advance
Amount with respect to any or all Fifth Amendment Purchased Assets, along with
the applicable Fifth Amendment Exit Fee with respect thereto. Any amounts paid
to Buyer by Seller in respect of any Fifth Amendment Purchased Asset in
reduction of such Fifth Amendment Purchased Asset’s Repurchase Price shall be
applied first to reduce the portion of the Fifth Amendment Additional Advance
Amount added to the Purchase Price of such Fifth Amendment Purchased Asset on
the Fifth Amendment Effective Date. Seller shall pay to Buyer the applicable
Fifth Amendment Exit Fee on each date upon which Seller repurchases all or part
of the Fifth Amendment Additional Advance Amount allocated to any Fifth
Amendment Purchased Asset. Seller shall repay to Buyer in immediately available
funds the full remaining amount of the Fifth Amendment Additional Advance
Amount, if any, and the related Fifth Amendment Exit Fee on the last day of the
Fifth Amendment Upsize Period. At any time prior to the Initial Fifth Amendment
Upsize Period Termination Date, Seller may request that the Fifth Amendment
Upsize Period be extended to terminate on the Extended Fifth Amendment Upsize
Period Termination Date. Buyer may grant or deny such extension request in
Buyer’s sole discretion. If Buyer so grants Seller’s request for an extension,
then on or prior to the Initial Fifth Amendment Upsize Period Termination Date,
Seller shall pay to Buyer the Fifth Amendment Upsize Period Extension Fee. Upon
approval of such extension request and receipt of the Fifth Amendment Upsize
Period Extension Fee, the Fifth Amendment Upsize Period shall be extended to
terminate on the Extended Fifth Amendment Upsize Period Termination Date.”
SECTION 2. Amendment to Guarantee Agreement. Section 2(b) of the Guarantee
Agreement shall be amended and restated in its entirety to read as follows: “(b)
Notwithstanding anything in Section 2(a) to the contrary, but subject in all
cases to Sections 2(c), and (d) below, which shall control with respect to the
circumstances described therein, the maximum liability of the Guarantor
hereunder shall in no event exceed the sum of (i) with respect to the portion of
the Purchase Price not constituting the Fifth Amendment Additional Advance
Amount, twenty-five percent (25%) of the aggregate amount of the then-currently
unpaid portion of such Purchase Price of all Purchased Assets that are Senior
Mortgage Loans or Participation Interests in -3-



--------------------------------------------------------------------------------



 
[jpmgranitepointamendment004.jpg]
Senior Mortgage Loans, (ii) with respect to the portion of the Purchase Price
constituting the Fifth Amendment Additional Advance Amount, fifty percent (50%)
of the aggregate amount of the then-currently unpaid portion of such Purchase
Price of all Purchased Assets that are Senior Mortgage Loans or Participation
Interests in Senior Mortgage Loans and (iii) one hundred percent (100%) of the
then-currently unpaid aggregate Purchase Price of all Purchased Assets that do
not consist of Purchased Assets that are Senior Mortgage Loans or Participation
Interests in Senior Mortgage Loans as of any date of determination.” SECTION 3.
Conditions Precedent. This Amendment shall become effective on the date upon
which all of the following has occurred: (a) this Amendment and the Fee Letter
Amendment have each been executed and delivered by a duly authorized officer of
each of Seller and Buyer; and (b) Buyer has received payment from Seller of the
Fifth Amendment Structuring Fee. SECTION 4. Representations and Warranties. On
and as of the Fifth Amendment Effective Date and the date first above written,
Seller hereby represents and warrants to Buyer that (a) it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, (b) after giving effect to this Amendment, no
Default or Event of Default under the Repurchase Agreement has occurred and is
continuing, and (c) after giving effect to this Amendment, the representations
and warranties contained in Article 9 of the Repurchase Agreement are true and
correct in all respects as though made on such date (except for any such
representation or warranty that by its terms refers to a specific date other
than the date first above written or the Fifth Amendment Effective Date, in
which case it shall be true and correct in all respects as of such other date).
SECTION 5. Acknowledgments of Guarantor. In connection with this Amendment, the
Guarantor hereby acknowledges the execution and delivery of this Amendment by
the Seller and agrees that the Guarantor continues to be bound by the Amended
and Restated Guarantee Agreement, as amended hereby, to the extent of the
Obligations (as defined therein), notwithstanding the impact of the changes set
forth herein. SECTION 6. Limited Effect. Except as expressly amended and
modified by this Amendment, the Repurchase Agreement and Guarantee Agreement
shall each continue to be, and shall remain, in full force and effect in
accordance with its terms; provided, however, that upon the Fifth Amendment
Effective Date, all references in the Repurchase Agreement and the Guarantee
Agreement to the “Transaction Documents” shall be deemed to include, in any
event, this Amendment. Each reference to the Repurchase Agreement or the
Guarantee Agreement in any of the Transaction Documents shall be deemed to be a
reference to the Repurchase Agreement or the Guarantee Agreement, as applicable,
as amended hereby. SECTION 7. Counterparts. This Amendment may be executed in
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
instrument, and the words “executed,” -4-



--------------------------------------------------------------------------------



 
[jpmgranitepointamendment005.jpg]
signed,” “signature,” and words of like import as used above and elsewhere in
this Amendment or in any other certificate, agreement or document related to
this transaction shall include, in addition to manually executed signatures,
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, any electronic
sound, symbol, or process, attached to or logically associated with a contract
or other record and executed or adopted by a person with the intent to sign the
record). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record- keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.
SECTION 8. Costs and Expenses. Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment. SECTION
9. No Novation, Effect of Agreement. Guarantor, Seller and Buyer have entered
into this Amendment solely to amend the terms of the Repurchase Agreement and
the Guarantee Agreement and do not intend this Amendment or the transactions
contemplated hereby to be, and this Amendment and the transactions contemplated
hereby shall not be construed to be, a novation of any of the obligations owing
by Seller or Guarantor (the “Repurchase Parties”) under or in connection with
the Repurchase Agreement, the Guarantee Agreement or any of the other document
executed in connection therewith to which any Repurchase Party is a party (the
“Repurchase Documents”). It is the intention of each of the parties hereto that
(i) the perfection and priority of all security interests securing the payment
of the obligations of the Repurchase Parties under the Repurchase Agreement and
the other Repurchase Documents are preserved, (ii) the liens and security
interests granted under the Repurchase Agreement continue in full force and
effect, and (iii) any reference to the Repurchase Agreement or the Guarantee
Agreement in any such Repurchase Document shall be deemed to also reference this
Amendment. SECTION 10. Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment, and (ii) waives, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consents to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified in the Repurchase Agreement. The
parties hereby agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Section 10
shall affect the right of Buyer to serve legal process in any other manner
permitted by law or affect the right of -5-



--------------------------------------------------------------------------------



 
[jpmgranitepointamendment006.jpg]
Buyer to bring any action or proceeding against any Seller or its property in
the courts of other jurisdictions. SECTION 11. WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT. SECTION
12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF. -6-



--------------------------------------------------------------------------------



 
[jpmgranitepointamendment007.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written. BUYER:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States By: /s/ Thomas N. Cassino Name:
Thomas N.Cassino Title: Managing Director SELLER: GP COMMERCIAL JPM LLC, a
Delaware limited liability company By: /s/ Marcin Urbaszek Name: Marcin Urbaszek
Title: Chief Financial Officer and Treasurer Acknowledged and Agreed: GRANITE
POINT MORTGAGE TRUST INC., a Maryland corporation, in its capacity as Guarantor,
and solely for purposes of acknowledging and agreeing to the terms of this
Amendment: By: /s/ Marcin Urbaszek Name: Marcin Urbaszek Title: Chief Financial
Officer and Treasurer JPM—GP Commercial Amendment No. 5 – Signature Page



--------------------------------------------------------------------------------



 